Pannell, Presiding Judge.
Daken Properties, Inc., appellee, brought a complaint against General Environment, Inc., appellant. The case was submitted to the trial judge without a jury, resulting in findings of fact and conclusions of law, and the entry of a money judgment against the defendant-appellant on October 8, 1974. An appeal was *765entered from this judgment on November 4, 1974. On November 19, 1974, the trial judge entered an order extending the time for filing a transcript of the proceedings to December 2,1974. On December 20,1974, appellant filed a motion reciting that the case was unreported, that notice of appeal had been filed, and that counsel had been unable to agree on a "reconstructed transcript” and prayed for a rule nisi directed to complainant-appellee to show cause why the transcript as reconstructed by defendant-appellant, attached to the motion, should not be approved by the court. On the same day the trial judge entered the following order: "Defendant having failed to present said Motion in a timely fashion, and all parties to this case having agreed prior to trial that the case would not be appealed, the trial not having been reported pursuant to that agreement and in accord with Rule 35 of the Rules of the Civil Court of Fulton County, Defendant’s Motion is hereby denied.” On December 24, 1974, the appellant-defendant entered an appeal to this court from this judgment without a certificate for review. The appeal from the judgment of October 8, 1974, was docketed in this court on January 14, 1975, as Case No. 50412, having been transmitted to this court without a transcript at the request of the appellant, according to the certificate of the clerk, sent up with the record. The appeal from the judgment of December 20, 1974 was docketed in this court on January 21, 1975. The appellant, subsequently, withdrew the appeal from the judgment of October 8, 1974, which was a final judgment entered in the case. The only case now pending before this court is an appeal from the denial of the motion relating to approval of the proposed transcript for use in the dismissed appeal. Held:
Pretermitting the question of whether the appeal before this court should be dismissed for other reasons (Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241)), it is apparent that the only purpose to be served by a decision in the present appeal, if in favor of appellant, would be to provide a transcript of proceedings for the appeal in Case No. 50412, which has been withdrawn from this court, the question presented by the present appeal is moot. The appeal is, therefore, dismissed.
Argued March 11, 1975
Decided May 9, 1975.
Hugh Nations, for appellant.
Gregory W. Sturgeon, for appellee.

Appeal dismissed.


Quillian and Clark, JJ., concur.